Citation Nr: 1514012	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for left and right foot disorders.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5. Entitlement to service connection for arthritis.

6. Entitlement to service connection for a traumatic brain injury. 


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent

ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On VA Form 9s submitted in February 2013 and May 2013, the Veteran indicated that he desired a Board hearing via videoconference.  The requested hearing was scheduled for December 18, 2013.  The Veteran was notified of the hearing by a November 13, 2013 letter.  On November 20, 2013, the VA received a request from the Veteran to reschedule the hearing.  As the Veteran filed a timely motion for rescheduling pursuant to 38 C.F.R. § 20.702(c) (2014), the Veteran's motion to reschedule his videoconference hearing is granted.

The Veteran's Agent may have added to the confusion about whether the Veteran would report to the November 2013 hearing because he submitted a request for a copy of the Veteran's records, stating they could not attend the hearing until the requested records were reviewed but also indicated they would attend the scheduled December 2013 hearing.  In January 2014, the Veteran's Agent submitted a second request for the records.  A complete copy of the Veteran's claims folder was provided to the Agent in June 2014.  

Despite the initial indication that the Veteran and his Agent would attend the hearing scheduled for December 2013, that conflicts with the notice that the Veteran was unavailable at that time.  Given that confusion, as well as the fact that copies of the requested records were not provided until June 2014, the hearing should be rescheduled.  Since the RO schedules videoconference hearings, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

